DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/05/2021 has been accepted and entered. Claims 1, 4, 9, and 12-16 have been amended. No claims have been added. Claims 1-17 are pending.

Response to Arguments
Applicant’s arguments, see pg. 10-12, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1 and 4 under 35 U.S.C. 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
2.	Applicant’s arguments, see pg. 10-13, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1-17  under 35 U.S.C. 103 as being unpatentable over U.S.  has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 12-16, Ohara (US  2009/0022276)   discloses a radiation imaging system ([0216]; Fig. 9; ) and method [0101] comprising a plurality of imaging apparatuses ([[0217]; The imaging apparatuses 106 are each located in the plurality of radiographing rooms 150 and its corresponding console 107.) configured to generate images based on radiation emitted from radiation generating apparatuses 104, 109 configured to perform radiation irradiation [0216] and a control apparatus (105; a base station) configured to communicate with the plurality of the imaging apparatuses [0216], wherein the control apparatus comprises a setting unit configured to set an imaging apparatus from which imaging information is obtained by the obtainment unit ([0185]; the control section sets the operations of the radiation image detector).
The prior art of record does not teach or fairly suggest a radiation imaging system comprising a plurality of imaging apparatuses which are arranged in one imaging room and are configured to generate images based on radiation emitted from radiation generating apparatuses configured to perform radiation irradiation and a control apparatus configured to communicate with the plurality of the imaging apparatuses and a setting unit configured to set, from the plurality of imaging apparatuses arranged in the one imaging room, an imaging apparatus from which imaging information is obtained by the obtainment unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884